         18-01637-jlg    Doc 8     Filed 01/07/19    Entered 01/07/19 10:50:14     Main Document
                                                     Pg 1 of 3


        FOLEY & LARDNER LLP
        Katherine R. Catanese
        90 Park Avenue
        29th Floor
        New York, NY 10016-1314
        Telephone: (212) 338-3566
        Facsimile: (212) 687-2329
        Email: kcatanese@foley.com
        Counsel for Panos Seretis

        UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK

          IN RE:

                                                                           Chapter 7
          PANOS PAPADOPOULOS SERETIS
                                                                           Case No. 18-11852-JLG
                                        Debtor.


          YANNIS (IOANIS) BONIKOS, RIGEL SHAHOLLI
          AND DIMITIRIOS OIKONOMOPOULOS,
                                                                           Adv. Pro. No. 18-01637-JLG
                                        Plaintiff,

                                 -against-

          PANOS SERETIS,

                                        Defendant.



            STIPULATION FOR A BRIEFING SCHEDULE REGARDING THE COMPLAINT

                        WHEREAS, on or about September 24, 2018, YANNIS (IOANIS) BONIKOS,

        RIGEL SHAHOLLI AND DIMITIRIOS OIKONOMOPOULOS (“PLAINTIFFS”) filed a

        complaint (the “Complaint”) against PANOS SERETIS (“DEFENDANT”);

                        WHEREAS, on or about December 12, 2018, the Court issued a Third Summons

        with Notice issued by Clerk's Office with Pre-Trial Conference set for January 31, 2019 at 10:00

        A.M. at Courtroom 601;

4825-9898-5092.1
         18-01637-jlg      Doc 8    Filed 01/07/19     Entered 01/07/19 10:50:14           Main Document
                                                       Pg 2 of 3


                   WHEREAS, on December 14, 2018, Defendant was served with the Complaint;

                   NOW, THEREFORE, the PLAINTIFFS and DEFENDANT, by and through their

        undersigned counsel, hereby enter into this Stipulation for a Briefing Schedule Regarding the

        Complaint and stipulate as follows:

                   1.    The Parties agree that Defendant shall have up to and including January 28, 2019

        to answer or otherwise respond to the Complaint;

                   2.    Plaintiffs shall have up to and including February 11, 2019 to file an opposition if

        any;

                   3.    Defendant shall have up to and including February 25, 2019 to file a reply.

                   4.    Defendant acknowledges service of the Complaint; provided however, that nothing

        herein shall be deemed to waive any right of Defendants to contest or challenge personal

        jurisdiction.

                   5.    Unless expressly stated above, this Stipulation is made without prejudice to the

        Parties’ rights and defenses, all of which, including, but not limited to, lack of personal jurisdiction,

        are expressly reserved.




                                              [Continued on next page]




                                                           2
4825-9898-5092.1
         18-01637-jlg   Doc 8      Filed 01/07/19   Entered 01/07/19 10:50:14   Main Document
                                                    Pg 3 of 3


        Dated: New York, New York
               January 4, 2019


          FOLEY & LARDNER LLP                       VARACALLI & HAMRA, LLP

         /s/ Katherine Catanese                     /s/ Anthony R. Portesy
         FOLEY & LARDNER LLP                        VARACALLI & HAMRA, LLP
         Katherine R. Catanese                      Anthony R. Portesy
         90 Park Avenue                             32 Broadway
         29th Floor                                 Suite 1818
         New York, NY 10016-1314                    New York, NY 10004
         Telephone: (212) 338-3566                  Telephone: 646-590-0571
         Email: kcatanese@foley.com                 Email: aportesy@vhllp.com
         Counsel for Panos Seretis                  Counsel for Plaintiffs

          Dated: January 4, 2019                    Dated: January 4, 2019




        IT IS SO ORDERED:
        Dated: _____________, 2019

        _______________________
        The Honorable James L. Garrity Jr.
        United States Bankruptcy Judge




                                                       3
4825-9898-5092.1
